PER CURIAM.
We are concerned here solely with the issues arising out of payments by Equitable Publishing Company during the taxable years involved to North Penn Publishing Co. The stock of the North Penn corporation was wholly owned by taxpayers Knipe and Berky, the majority and controlling stockowners of Equitable. In our judgment the facts clearly justified the holding of the Tax Court that the sums totaling approximately $142,000 so paid by Equitable to North Penn under the guise of “advertising participation program payments” were income of Equitable and properly taxable to it; that such payments could not be deducted by Equitable as business expense; that said payments were taxable to Knipe and Berky as constructive dividends and that the deficiencies were not barred by the statute of limitations.
The decision of the Tax Court will be affirmed.